PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cromarty et al.
Application No. 15/221,279
Filed: 27 Jul 2016
For: RADIO-RELATED TELECOMMUNICATIONS SYSTEMS AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the 37 CFR 1.137(a), filed February 17, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

A non-final Office action was mailed on September 8, 2017, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no proper reply being filed, the application became abandoned on December 9, 2017. A Notice of Abandonment was mailed on April 12, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1050; and (3) an explanation of the unintentional delay in filing a reply to the September 8, 2017 non-final Office action and in filing an initial petition. The present renewed petition was filed timely, relative to the date the initial petition was dismissed. It appears that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. All requirements under 37 CFR 1.137(a) being met, the petition is granted.

This application is being referred to Technology Center AU 2649 for an examiner’s consideration of the amendment, filed July 21, 2021.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET